Case 1:19-mc-00002-MFU Document 2 Filed 01/30/19 Page 1 of 1 Pageid#: 2



                   IN THE WESTERN DISTRICT COURT OF VIRGINIA

                            ABINGDO~/BIG STONE GAP DIVISJ:ON                                 . e' U s DISTRICT COURT
                                    -                     -           .       - ClERK'S OFF.IC     •· .... ON ..VA.
                                                                                         ATABINGD                   I

                      . .               :   ..                                      • I   •   •   •      F.l\:.~0       .
  INRE:            MELINDA SCOTT
                                                                                                  JAN 3 O. 20\9

                                                 PETITION


           COMES NOW, The Petitioner, Melinda Scott, and requests this Honorable Court
                                                                          '
__ to waive.her fees 1 on Pacer.go~, having been granted leave to proceed in forma pauperis.
  Petitioner also requests access to this court's Pacer.gov without fees, having been granted
  leave to proceed in forma pauperis~




                                                                                          RESPECTFULLY




                                                                              PO BOX 1133-2014PMB87
                                                                                     Richmond, Virginia Z3iiS
                                                                                                      540.692.2342
                                                                                      mscottw@gmu.edu




  1
    Petitioner was informed by postal mail in September 2018 the amount she was billed ($41). Pacer.gov
  f!ve her a tmnscript ofcbarges but petitioner disputes the tmnsaction histo:ry as of January 2019.
   Petitioner was informed in email by the staff ofPacer.gov in Januaty 2019 that she could request by
  petition a waiver


                                                                                                          .Po  1 ofl
                                                                                                            t~--
